Filed 10/2/20 P. v. Torres CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D075060

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCE364159)

JOSE NUNEZ TORRES,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Evan P. Kirvin, Judge. Affirmed.


         Rebecca P. Jones, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, and A.
Natasha Cortina, Deputy Attorney General, for Plaintiff and Respondent.
                                        I
                               INTRODUCTION
      Jose Nunez Torres appeals a judgment of conviction after a jury found

him guilty of the first degree murder of Leticia Arroyo (Pen. Code,1 § 187,
subd. (a); count 8); three counts of evasion of a peace officer with reckless
driving (Veh. Code, § 2800.2, subd. (a); counts 1, 15, and 16); one count of
driving under the influence of a drug (former Veh. Code, § 23152, subd. (e);
count 2); one count of possession of drug paraphernalia (Health and Saf.
Code, § 11364; count 3); one count of willful failure to appear while on bail
(Pen. Code, § 1320.5; count 4); two counts of vehicle theft (Veh. Code, § 10851,
subd. (a); counts 5 and 10); three counts of first degree burglary (Pen. Code,
§§ 459, 460, subd. (a); counts 6, 11, and 14); two counts of first degree robbery
(Pen. Code, §§ 211, 212.5, subd. (a); counts 7 and 12); and two counts of
possession of a firearm by a felon (Pen. Code, § 29800, subd. (a)(1); counts 9
and 13). The jury found true special circumstance allegations that defendant
intentionally killed Arroyo by means of lying in wait (§ 190.2, subd. (a)(15)),
and committed the murder while engaged in the commission of a first degree
burglary and a robbery (id., subd. (a)(17)(A), (G)). It found true firearm
enhancement allegations associated with counts 6, 7, 8, 11, and 12
(§§ 12022.5, subd. (a), 12022.53, subds. (b), (d)); allegations that defendant
committed each burglary offense while another person was present on the
premises (§ 667.5, subd. (c)(21)); and on-bail enhancement allegations.
      The trial court sentenced Torres to prison for life without the possibility
of parole, plus a consecutive term of 25 years to life, a consecutive term of 23
years four months, and a concurrent term of 360 days. It sentenced him to


1     All further statutory references are to the Penal Code unless otherwise
noted.
                                        2
two additional consecutive terms of eight months each for convictions in
trailing cases (case Nos. SCD267202 and SCS271159).
      In this appeal, Torres raises the following arguments: (1) substantial
evidence did not support the jury’s lying-in-wait special circumstance finding
or the jury’s verdict for the burglary offense charged in count 14; (2) the
prosecution relied exclusively on an extra-judicial admission to prove the
corpus delicti for the possession of drug paraphernalia offense charged in
count 3, in violation of the corpus delicti rule; (3) the trial court committed
prejudicial evidentiary and instructional errors; and (4) the trial court
violated his state and federal due process rights by imposing fines, fees, and
penalty assessments as part of the sentence without conducting an ability-to-
pay hearing.
      We reject these contentions. Therefore, we affirm the judgment.
                                        II
                                BACKGROUND
                                        1
                   The First High-Speed Chase (Counts 1–4)
      Early one morning in September 2016, a California Highway Patrol
sergeant observed a vehicle exceeding the speed limit on the freeway. The
sergeant activated the emergency lights of his patrol vehicle and pursued the
speeding vehicle. The driver exited the freeway and feigned as though he
were stopping, but then accelerated his vehicle and led the sergeant on a
high-speed chase. During the pursuit, the driver swerved across lanes of
traffic, failed to stop at a stop sign, and drove at speeds approaching 110
miles per hour.
      The speeding vehicle crossed the international border into Mexico
where authorities stopped it and detained its occupants. Torres was the


                                        3
driver of the vehicle. He claimed he fled the sergeant because he was
“unlicensed” and had an upcoming court date. He also admitted to smoking
crystal methamphetamine in the vehicle 30 minutes before the chase. A later
blood test produced a positive test result for the presence of amphetamines
and methamphetamines.
      Torres was charged with evading a peace officer while driving
recklessly, driving under the influence of a drug, and possession of drug
paraphernalia. He posted bail, was released from custody, and failed to
appear at a court date shortly after his release.
                                        2
           The Robbery and Murder of Leticia Arroyo (Counts 5–10)
      A few weeks later, Torres contacted a narcotics dealer named Leticia
Arroyo, posed as a middle man for a buyer, and arranged to buy crystal
methamphetamine from Arroyo at her apartment in Santee. The drug deal
was delayed several times, causing Arroyo to send Torres a text message
stating she felt “a little like [she was] being set up.” Torres replied that he
did not play “like that,” and the drug deal was rescheduled.
      Torres stole a Honda Accord and enlisted an acquaintance named Jaen
Avila Soto (Avila) to accompany him to Arroyo’s apartment. Torres picked up
Avila, drove the stolen Honda Accord to Arroyo’s apartment, and sent Arroyo
a text message stating, “I’m outside.” At trial, it was undisputed that either
Torres or Avila shot and killed Arroyo at her apartment. The key disputed
issue was which one of the two men killed her.
      The People theorized that Torres was the killer. They elicited
testimony from Avila that he accompanied Torres to Arroyo’s apartment
because Torres asked him whether he wanted to get high, and he believed
Torres would get him methamphetamine. Avila testified Torres went into the


                                        4
apartment and Avila moved from the passenger seat of the parked vehicle to
the driver’s seat. According to Avila, Torres returned to the vehicle 10 or 15
minutes later, loaded ammunition into a semiautomatic pistol, and then went
back into the apartment. Avila testified a gunshot went off a “couple
minutes” later and Torres ran out of the apartment with blood on his
clothing. He testified Torres was “freaking out,” weeping, and carrying four
bags of crystal methamphetamine. Avila testified he drove himself and
Torres away from the crime scene.
      The People elicited testimony from another acquaintance of Torres
named Anthony Moreno. According to Moreno, Torres told him before
Arroyo’s murder that he planned to commit a robbery, take the victim’s
drugs, and kill the victim. He testified Torres tried to recruit him to be the
getaway driver, but he declined Torres’s requests. He testified Torres came
to him on the evening of Arroyo’s murder, confessed he went through with the
robbery and murder, and gave Moreno a bag of methamphetamine to hold for
him. Moreno testified he hid the bag of methamphetamine for Torres.
      Three key pieces of physical and forensic evidence linked Torres to
Arroyo’s murder as well. First, a criminalist at the San Diego Police
Department testified she compared a cartridge casing recovered from the
murder scene to cartridge casings from known test-fires of Torres’s pistol.
The cartridge casings shared the same unique markings and, therefore, the
criminalist determined the cartridge casing from the murder scene came from
Torres’s pistol. Second, a latent fingerprint recovered from a deadbolt lock
inside Arroyo’s apartment matched Torres’s fingerprint. Third, police
recovered a pair of Torres’s pants that were stained with Arroyo’s blood.
      The defense theorized that Avila killed Arroyo. It posited that Torres
went to Arroyo’s apartment to buy drugs, entered the apartment, locked the


                                       5
door behind him, and got high with Arroyo while Avila remained outside in
the parked vehicle. According to the defense, Torres then went back to the
vehicle to get money for the drug deal, at which point Avila entered the
apartment and shot Arroyo without provocation.
      The defense did not call witnesses, but it cross-examined Avila
concerning his version of the events. Among other topics, the defense
questioned Avila about what he knew at the time he got into the Honda
Accord with Torres. In an apparent effort to demonstrate that Avila planned
or, at minimum, was aware of the impending killing, the defense asked Avila
whether he asked Torres questions such as where they were going, who they
were going to see, how far they were driving, or how long they would be gone.
Avila replied no to each of these questions. The defense also elicited
testimony from Avila that he did not speak with detectives about the murder
until nearly two years after it occurred. During closing arguments, the
defense argued Avila did not come forward about the murder because “he,
too, was going to get charged with murder” if he did.
                                       3
                     The La Jolla Break-In (Counts 11–13)
      The day after the murder, Torres stole a second vehicle, a Honda Civic,
which he and Moreno drove to the store to buy spray paint. Torres used the
spray paint to disguise the Honda Accord he had previously stolen and driven
to Arroyo’s apartment. He also replaced a license plate on the Honda Accord
with a different license plate.
      About a week later, Torres and Moreno drove the newly painted Honda
Accord to a car wash where drug deals were known to occur. A man named
Gustavo Ceron approached Torres and Moreno in search of drugs. Ceron
traded Torres and Moreno for methamphetamine and the men got high.


                                       6
      Torres and Ceron parted ways with Moreno and spent the rest of the
evening driving across the county and getting high. In the morning, they
decided to commit a robbery and selected a home to target in La Jolla. Torres
donned a face covering, crawled through an open window in the home, and
unlocked a door for Ceron to enter the home. Ceron joined Torres inside the
home and Torres forced the homeowner to lie on the ground at gunpoint.
Torres and Ceron took the homeowner’s billfold, which contained credit cards
and $17 in cash, and fled.
                                       4
                     The San Diego Break-In (Count 14)
      After committing the burglary in La Jolla, Torres and Ceron drove to a
hotel in San Ysidro. Ceron testified he asked Torres about the
methamphetamine they had smoked and Torres confessed he stole it from a
woman he “took out” a week earlier. According to Ceron, Torres told him he
shot the woman. Ceron testified he was “shocked” by Torres’s confession,
stepped outside of the hotel room, and “didn’t want to be in there” with
Torres.
      Torres and Ceron then drove to a nearby trailer park so Torres could
run an errand. Torres left his pistol inside the vehicle and went into the
trailer park. While Torres was in the trailer park, Ceron got into the driver
seat of the Honda Accord and drove away. Ceron stole the vehicle and the
pistol left in the vehicle because he wanted to sell them and, according to
Ceron, he “didn’t care about [Torres] anymore.”
      Ceron parked the Honda Accord a few blocks from his own apartment,
walked to his apartment, and contacted a family member to try to sell the
pistol. In the meantime, Torres and his other acquaintance, Moreno, located




                                       7
the Honda Accord that Ceron had just taken from Torres. They recovered the
vehicle and began searching for Ceron.
      Torres and Moreno pulled up to another apartment under the apparent
belief that Ceron lived there. However, they were mistaken; Ceron did not
live there. Torres climbed into the other apartment through a window while
Moreno remained outside. Torres encountered a tenant inside the unit and
told him he was looking for someone with a Hispanic name, presumably
referring to Ceron—the man who had just taken his vehicle and pistol.
Moreno also told a neighbor they were looking for a Hispanic person. Torres
and Moreno learned Ceron did not live at the apartment and left without
further incident.
                                        5
          The Second and Third High-Speed Chases (Counts 15–16)
      A few days later, a National City police officer observed the stolen
Honda Accord, which did not have a front license plate, and activated the
emergency lights on his patrol vehicle. The driver stopped the vehicle and
the police officer exited his patrol vehicle. The driver then accelerated the
vehicle and drove off at a high speed. The officer tried to pursue the speeding
vehicle, but lost sight of it and the driver evaded arrest.
      The following day, another National City police officer observed Torres
parked in the Honda Accord in front of a shopping mall. The officer activated
the emergency lights on his patrol vehicle and parked his patrol vehicle to try
to block Torres’s possible paths of escape. Torres evaded the road block and
led the officer on a high-speed chase. During the chase, Torres exceeded the
speed limit, ran through stop lights, and weaved through traffic. Torres
ultimately crashed his vehicle and was taken into custody.




                                        8
                                       III
                                  DISCUSSION
                                        1
                           Sufficiency of the Evidence
                                        A
                                 Legal Standard
      In a sufficiency of the evidence challenge, “ ‘ “ ‘we review the entire
record in the light most favorable to the judgment to determine whether it
contains substantial evidence—that is, evidence that is reasonable, credible,
and of solid value—from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.’ [Citation.]” [Citation.] In
conducting such a review, we “ ‘presume[] in support of the judgment the
existence of every fact the trier could reasonably deduce from the evidence.’
[Citation.]” [Citations.] “Conflicts and even testimony which is subject to
justifiable suspicion do not justify the reversal of a judgment, for it is the
exclusive province of the trial judge or jury to determine the credibility of a
witness and the truth or falsity of the facts upon which a determination
depends. [Citation.] We resolve neither credibility issues nor evidentiary
conflicts; we look for substantial evidence.” [Citation.] These same principles
apply to review of the sufficiency of the evidence to support a special
circumstance finding.’ ” (People v. Harris (2013) 57 Cal.4th 804, 849.)
                                        B
                        Burglary Conviction (Count 14)
      The jury found Torres guilty of first degree burglary based on his entry
into an apartment during his pursuit of Ceron. Torres contends there was
insufficient evidence to establish that he had the mental state necessary to
commit the burglary.


                                         9
      “The elements of first degree burglary in California are (1) entry into a
structure currently being used for dwelling purposes and (2) with the intent
to commit a theft or a felony.” (People v. Sample (2011) 200 Cal.App.4th
1253, 1261; §§ 459, 460, 490a.) Although a defendant commits burglary when
he or she enters a designated structure with the intent to commit either a
theft or a felony, the jury was instructed it could convict Torres only if it
found he had the intent to commit a theft. Therefore, we focus our analysis
solely on whether substantial evidence supported a finding that Torres
intended to commit a theft. For the following reasons, we conclude it did.
      At trial, Moreno testified he and Torres went searching for Ceron not
only to find Ceron himself, but also to find the Honda Accord and the pistol
Ceron took from Torres. Witnesses testified Torres and Moreno asked them
during the break-in whether a Hispanic person lived in the apartment. This
testimony gives rise to a reasonable inference that Torres believed—
incorrectly, as it turned out—that Ceron lived in the apartment and entered
it with the intent to find Ceron and commit a theft of the pistol. Further, an
officer testified that the pistol in question was registered as a lost firearm in
another state. From this evidence, a jury reasonably could find the pistol was

not Torres’s property and Torres had no claim of right over the pistol.2
      Torres contends he could not have intended to take the pistol when he
entered the apartment because he recovered the pistol before he entered the
apartment. The record shows otherwise. Moreno testified that Torres


2     The fact that Ceron was not the true owner of the pistol is inapposite in
determining whether Torres intended to commit a theft of the pistol. (People
v. Covarrubias (2016) 1 Cal.5th 838, 876 [“ ‘It is no defense to a charge of
robbery (or of theft) that the victim was not the true owner of the property
taken.’ ”]; People v. Hamilton (1995) 40 Cal.App.4th 1137, 1143 [“[R]obbery
may be committed against a person who is not the owner of property—indeed,
it may be committed against a thief.”].)
                                        10
recovered the Honda Accord before he entered the apartment. However, he
did not testify that Torres ever recovered the pistol. In fact, Ceron testified
he took photographs of the pistol while he was in his bedroom, which he later
used to advertise and sell the pistol to a buyer. This evidence tends to
establish that Ceron removed the pistol from the Honda Accord before Torres
regained possession of the Honda Accord and entered the apartment.
      Torres also contends there was insufficient evidence to establish that
he intended to commit a theft because he did not take the pistol or any other
property from the apartment. However, as the People correctly note, “[o]ne
may by liable for burglary upon entry with the requisite intent to commit a
felony or a theft (whether felony or misdemeanor), regardless of … whether
any felony or theft actually is committed.” (People v. Montoya (1994) 7
Cal.4th 1027, 1041–1042; see People v. Allen (1999) 21 Cal.4th 846, 863, fn.
18 [recognizing the “settled rule that the gist of the [burglary] offense is entry
with the proscribed intent, and that such an entry constitutes the completed
crime of burglary ‘regardless of whether ... any felony or theft actually is
committed.’ ”].) Thus, the mere happenstance that Torres broke into the
wrong apartment, and as a result was unable to seize the pistol, did not
preclude the jury from finding that Torres intended to commit a theft at the
time he entered the apartment.
                                        C
                 Lying-In-Wait Special Circumstance Finding
      The prosecution presented alternative theories of Torres’s first degree
murder liability for the killing of Arroyo: (1) the killing was committed by
means of lying in wait; and (2) the killing was committed during the
perpetration of a robbery or burglary. The jury found Torres guilty of first
degree murder. It also found true an associated special circumstance


                                        11
allegation that Torres killed Arroyo by means of lying in wait. (§ 190.2, subd.
(a)(15).) Torres challenges the sufficiency of the evidence supporting the

jury’s lying-in-wait special circumstance finding.3
      The lying-in-wait special circumstance requires proof of the following:
“ ‘ “ ‘ “an intentional murder, committed under circumstances which include
(1) a concealment of purpose, (2) a substantial period of watching and waiting
for an opportune time to act, and (3) ... a surprise attack on an unsuspecting
victim from a position of advantage ….” ’ ” ’ ” (People v. Woodruff (2018) 5
Cal.5th 697, 774.)
      “ ‘ “ ‘ “The element of concealment is satisfied by a showing ‘ “that a
defendant’s true intent and purpose were concealed by his actions or conduct.
It is not required that he be literally concealed from view before he attacks
the victim.” ’ ” [Citation.]’ ” [Citation.] As for the watching and waiting
element, the purpose of this requirement “is to distinguish those cases in
which a defendant acts insidiously from those in which he acts out of rash
impulse. [Citation.] This period need not continue for any particular length
‘ “of time provided that its duration is such as to show a state of mind
equivalent to premeditation or deliberation.” ’ [Citation.]” [Citation.] “The
factors of concealing murderous intent, and striking from a position of
advantage and surprise, ‘are the hallmark of a murder by lying in wait.’ ” ’ ”
(People v. Cage (2015) 62 Cal.4th 256, 278 (Cage).)
      Torres does not contest the sufficiency of the evidence establishing the
intentionality of the murder, the element of concealment, or the element of


3      Torres does not challenge the sufficiency of the evidence supporting his
first degree murder conviction under a lying-in-wait theory. However, “[i]f
we find that ‘the evidence supports the special circumstance, it necessarily
supports the theory of first degree murder.’ ” (People v. Nelson (2016) 1
Cal.5th 513, 550.)
                                       12
watching and waiting. Rather, he confines his challenge to whether there
was substantial evidence of a surprise attack from a position of advantage.
      Viewing the evidence in the light most favorable to the verdict, we
conclude ample evidence supported a determination that Torres launched a
surprise attack from a position of advantage. Torres sent text messages to
Arroyo claiming he wanted to buy methamphetamine from her and denying
he would set her up. On the day of the murder, he went into Arroyo’s
apartment for an initial visit of 10 to 15 minutes. Only then, according to
Avila, did he exit the apartment and load ammunition into the pistol he used
to shoot Arroyo a “couple minutes” later. From this evidence, a jury
reasonably could infer Torres deliberately lured Arroyo into a false sense of
security under the pretense of a drug deal, which he later exploited with a
sudden and deadly attack. (Cage, supra, 62 Cal.4th at p. 280 [evidence
supported lying-in-wait special circumstance where “defendant’s surprise
attack … followed in a continuous flow of events upon defendant’s successful
use of his ruse to persuade (the victim) to open her front door”].)
      A surprise attack from a position of advantage can also be inferred from
the physical evidence. The evidence indicates Arroyo was shot in the head
with a single gunshot from behind. There was no indication she tried to fend
off her attacker, even though she had several rifles and airsoft pistols in her
apartment. Based on this evidence, a reasonable jury could conclude
Torres—who gained entry into Arroyo’s apartment under the pretense of a
drug deal—came up to Arroyo from behind, took her by surprise, and shot her
from a position of advantage. (See People v. Johnson (2016) 62 Cal.4th 600,
637 [“Lamb and Rump approached [the victim] from behind and, from that
position of advantage, Lamb carried out a surprise attack by shooting [him]
in the back of the head.”]; People v. Cruz (2008) 44 Cal.4th 636, 680


                                       13
[“Defendant … removed the weapon from its hidden location and
intentionally shot Deputy Perrigo in the back of the head ‘by surprise with no
opportunity [for the deputy] to resist or defend himself ....’ ”].)
      Torres argues that to the extent the evidence was sufficient to support
the special circumstance finding, section 190.2, subdivision (a)(15)—the lying-
in-wait special circumstance statute—would be unconstitutionally vague as
applied to him. He contends the allegedly vague statute deprived him of due
process because it did not give him sufficient notice of whether his conduct
was prohibited and did not provide guidelines to prevent its arbitrary and
discriminatory enforcement. We disagree.
      “Generally, there are two separate and distinct legal theories for
challenging a statute on vagueness grounds, depending on the interests at
stake. [Citation.] A person challenging aggravating circumstance statutes in
death penalty cases brings such [a challenge] under the Eighth Amendment,
asserting ‘the challenged provision fails adequately to inform juries what
they must find to impose the death penalty and as a result leaves them and
appellate courts with ... open-ended discretion ....’ ” (People v. Superior Court
(Bradway) (2003) 105 Cal.App.4th 297, 309 (Bradway).) In noncapital cases,
like the present one, “the challenge comes under the due process clause and
‘rest[s] on the lack of notice, and hence may be overcome in any specific case
where reasonable persons would know that their conduct is at risk.’ ” (Ibid.;
see People v. Andreasen (2013) 214 Cal.App.4th 70, 79–80.)
      Our decision in Bradway is instructive. In that case, the evidence
showed a murder defendant “decided to kill his victim, established a ruse to
take her by surprise, prepared a weapon he could conceal when he went to
her home under the ruse, where he watched and waited for an opportune
time to strike his unsuspecting victim from a position of advantage, and …


                                         14
did so strike her according to his plan.” (Bradway, supra, 105 Cal.App.4th at
p. 309.) The trial court granted the defendant’s motion to dismiss a lying-in-
wait special circumstance allegation on grounds that section 190.2,
subdivision (a)(15) was unconstitutionally vague, but we issued a writ of
mandate directing the court to reinstate the special circumstance allegation.
(Id. at pp. 302–303, 311.)
      As we explained in Bradway, section 190.2, subdivision (a)(15)
“provides a clear definition of what is required to satisfy its elements.”
(Bradway, supra, 105 Cal.App.4th at p. 310.) Applying that clear definition,
“[a]ny reasonable person considering [the defendant]’s conduct, or planning
similar acts, would know that those acts constituted murder by means of
lying in wait and that the special circumstance could be alleged if the person
in addition specifically intended to kill his victim by such means.” (Ibid.)
Further, we concluded “the statute is clear as to what conduct would subject
a person to possible punishment by death or [life without parole],” and thus
had sufficient guidelines to prevent arbitrary and discriminatory
enforcement, notwithstanding the fact that the statute permitted the
prosecutor to exercise discretion whether to seek the death penalty. (Ibid.)
      These principles are equally applicable here. Like the Bradway court,
we conclude section 190.2, subdivision (a)(15) gives clear notice of the conduct
that it prohibits and does not pose a danger of arbitrary and discriminatory
enforcement. (Bradway, supra, 105 Cal.App.4th at p. 310.) We further
conclude any reasonable person in Torres’s position would be on notice that
the conduct in which he engaged—assuaging the victim’s safety concerns,
meeting the victim under the pretense of a drug deal, luring the victim into a
sense of security, excusing himself to covertly load his pistol with
ammunition, and suddenly shooting the victim in the back of the head—


                                       15
would constitute a surprise attack from a “position of advantage,” (id. at
p. 309), and justify a lying-in-wait special circumstance finding under section
190.2, subdivision (a)(15). The application of the lying-in-wait special
circumstance statute in such a scenario does not offend the due process
clause.
                                        2
                               Corpus Delicti Rule
      The jury found Torres guilty of possessing drug paraphernalia during
the initial high-speed chase that ended with his arrest in Mexico. At the time
of Torres’s arrest, he admitted to authorities that he took four hits off a
methamphetamine pipe 30 minutes before the chase. Torres claims we
should reverse his conviction for possession of drug paraphernalia on grounds
that the prosecution relied exclusively on his extrajudicial admission to prove
the corpus delicti for the charged offense.
      “In every criminal trial, the prosecution must prove the corpus delicti,
or the body of the crime itself—i.e., the fact of injury, loss, or harm, and the
existence of a criminal agency as its cause.” (People v. Alvarez (2002) 27
Cal.4th 1161, 1168, 1169 (Alvarez).) California has adopted a common law
rule providing that “the prosecution cannot satisfy this burden by relying
exclusively upon the extrajudicial statements, confessions, or admissions of
the defendant.” (Id. at p. 1169.) There must be some independent proof,
apart from the defendant’s extrajudicial admissions, of the corpus delicti. (Id.
at pp. 1170–1171.) The purpose of the corpus delicti rule is to “ensure that
one will not be falsely convicted, by his or her untested words alone, of a
crime that never happened.” (Id. at p. 1169; see Rayyis v. Superior Court
(2005) 133 Cal.App.4th 138, 145.)




                                        16
        As the law currently stands, the corpus delicti rule generally applies in
two scenarios. First, “[w]henever an accused’s extrajudicial statements form
part of the prosecution’s evidence, the cases have additionally required the
trial court to instruct sua sponte that a finding of guilt cannot be predicated
on the statements alone.” (Alvarez, supra, 27 Cal.4th at p. 1170.) Second,
appellate courts will entertain “claims that a conviction cannot stand because

the trial record lacks independent evidence of the corpus delicti.”4 (Alvarez,
at p. 1170.) The present case presents an example of the second type of
application.
        “ ‘The amount of independent proof of a crime required [to satisfy the
corpus delicti rule] is quite small.’ ” (People v. Krebs (2019) 8 Cal.5th 265,
317; see Alvarez, supra, 27 Cal.4th at p. 1181 [“[T]he modicum of necessary
independent evidence of the corpus delicti, and thus the jury’s duty to find
such independent proof, is not great.”].) “The independent evidence may be
circumstantial, and need only be ‘a slight or prima facie showing’ permitting
an inference of injury, loss, or harm from a criminal agency, after which the
defendant’s statements may be considered to strengthen the case on all
issues.” (Alvarez, at p. 1181.) “ ‘The inference [that a crime has been
committed] need not be “the only, or even the most compelling, one ... [but
need only be] a reasonable one.” ’ ” (People v. Ledesma (2006) 39 Cal.4th 641,
722.)



4      Historically, courts applied the corpus delicti rule in a third scenario—
as a rule governing the admissibility of evidence. (Alvarez, supra, 27 Cal.4th
at p. 1170.) However, our Supreme Court concluded that the “Right to Truth-
in-Evidence” provision of article I of the California Constitution abrogated
the corpus delicti rule to the extent it precluded the admission of a
defendant’s otherwise relevant and admissible extrajudicial statements.
(Alvarez, at pp. 1172–1173, 1174–1177.)
                                        17
      As Torres notes, no methamphetamine pipe or photographic evidence of
a methamphetamine pipe was introduced into evidence. Nevertheless, we
conclude the prosecution made the slight showing necessary to satisfy the
corpus delicti rule. During its examination of the arresting sergeant, the
prosecution questioned the sergeant whether “anything related to the
consumption of crystal methamphetamine” was found in Torres’s vehicle
during an inventory search and he replied, “Yes.” The sergeant continued,
“[F]rom my experience, it appeared to be crystal meth for smoking meth.”
The prosecution then asked, “How is crystal meth used in a glass pipe?” The
sergeant replied, “It is used with a lighter and smoked. [¶] ... [¶] ... Holding
it with one hand and lighting it with another object.”
      The arresting sergeant’s testimony, particularly his reference to
“crystal meth,” was not the model of clarity. As all parties agree, it appears
the sergeant misspoke when he referred to “crystal meth” or there was a
mistranscription in the reporter’s transcript. Even so, the sergeant’s
unequivocal testimony that something “related to the consumption of crystal
methamphetamine” was found during the inventory of Torres’s vehicle, and
the found item was used “for smoking meth,” was sufficient to establish a
prima facie case of Torres’s possession of a “device, contrivance, instrument,

or paraphernalia” used for smoking methamphetamine.5 (Health & Saf.
Code, § 11364.)


5     Like the parties, we believe it is clear that either the sergeant misspoke
or there was a mistranscription in the reporter’s transcript. This is apparent
from the context of the sergeant’s perplexing reference to “crystal meth for
smoking meth.” The prosecutor did not seek to clarify the sergeant’s
testimony and instead began to question the sergeant about how a drug user
would use a glass pipe to smoke crystal meth. Further, the sergeant testified
during the preliminary hearing that “a glass pipe used for smoking meth”
was recovered from Torres’s vehicle.
                                       18
      Additionally, the prosecution introduced evidence that Torres was
under the influence of methamphetamine when he was arrested. An officer
testified he performed a drug recognition examination of Torres and
concluded, based on his evaluation and Torres’s clinical signs, that Torres
was under the influence of a central nervous stimulant like
methamphetamine. A blood test performed on Torres indicated a positive
test result for amphetamines and methamphetamines as well. Considered
together with the sergeant’s testimony that a glass pipe can be used to smoke
methamphetamine, the evidence establishing that Torres was under the
influence of methamphetamine gave rise to a reasonable inference that he
came to be under the influence of methamphetamine by smoking
methamphetamine with a glass pipe or other drug paraphernalia.
                                      3
                              Evidentiary Error
      The People elicited testimony from two of the three tenants who lived
in the apartment that Torres entered during his unsuccessful pursuit of
Ceron. Both witnesses were away from the apartment during the burglary.
However, one of the witnesses testified that the third tenant, who did not
testify, told him he was home when the burglary occurred.
      Torres challenges the admission of the third tenant’s out-of-court
statement on hearsay grounds. He asserts the admission of the statement
prejudiced him because it was the only evidence supporting the jury’s finding
that a person, other than an accomplice, was present in the apartment during
the commission of the burglary.
      Torres’s trial counsel did not make a timely hearsay objection. Further,
there is no indication in the record, or argument made on appeal, that a
hearsay objection would have been futile. Therefore, Torres’s hearsay


                                      19
argument is forfeited. (Evid. Code, § 353 [“A verdict or finding shall not be
set aside, nor shall the judgment or decision based thereon be reversed, by
reason of the erroneous admission of evidence unless: [¶] (a) There appears
of record an objection to or a motion to exclude or to strike the evidence that
was timely made and so stated as to make clear the specific ground of the
objection or motion[.]”]; People v. Stevens (2015) 62 Cal.4th 325, 333 [“[T]he
failure to object to the admission of expert testimony or hearsay at trial
forfeits an appellate claim that such evidence was improperly admitted.”].)
        Torres concedes his counsel did not make a hearsay objection, but
contends his counsel was ineffective for not objecting. “Establishing a claim
of ineffective assistance of counsel requires the defendant to demonstrate
(1) counsel’s performance was deficient in that it fell below an objective
standard of reasonableness under prevailing professional norms, and
(2) counsel’s deficient representation prejudiced the defendant, i.e., there is a
‘reasonable probability’ that, but for counsel’s failings, defendant would have
obtained a more favorable result.” (People v. Dennis (1998) 17 Cal.4th 468,
540.)
        In assessing whether Torres’s trial counsel was deficient, we must
remain mindful that “[a]n attorney may choose not to object for many
reasons, and the failure to object rarely establishes ineffectiveness of
counsel.” (People v. Kelly (1992) 1 Cal.4th 495, 540.) Where, as here, the
record “ ‘ “sheds no light on why counsel acted or failed to act in the manner
challenged,” ’ we must reject the claim ‘ “unless counsel was asked for an
explanation and failed to provide one, or unless there simply could be no
satisfactory explanation.” ’ ” (People v. Caro (2019) 7 Cal.5th 463, 488
(Caro).)




                                       20
      Torres’s trial counsel was not asked for an explanation and we are
persuaded there are satisfactory explanations for his conduct. Competent
counsel could have determined that a meritorious hearsay objection would
cause the People to call the third tenant to testify and he might provide
damaging testimony against Torres, either by positively identifying Torres as
the perpetrator or by describing the distress he suffered during the burglary.
Alternatively, competent counsel could have determined a true finding on the
burglary allegation was “virtually a foregone conclusion,” and Torres’s
prospects of obtaining an acquittal on the more serious murder charge “would
be improved if the defense refrained from placing its ‘credibility’ at risk” by
making evidentiary objections that, even if sustained, were ultimately
immaterial to the overall outcome. (People v. Carter (2005) 36 Cal.4th 1114,
1190.) “Or the jury may have looked bored, and the stimulus of an objection
may have awakened the jurors’ interest in a counterproductive way.” (People
v. Ramirez (2019) 40 Cal.App.5th 305, 311.) Because any of these
explanations is satisfactory, we conclude this is not “the rare case” in which a
failure to object or request a jury admonition gives rise to a claim of
ineffective assistance of counsel. (Caro, supra, 7 Cal.5th at p. 514.)
                                        4
                              Instructional Error
      Avila’s role in the murder of Arroyo was disputed in the proceedings
below. He was not charged with murder, but he was charged with robbery
(for the taking of methamphetamine from Arroyo) and for being an accessory
to a felony. Avila pleaded guilty to being an accessory to a felony and
thereafter provided inculpatory testimony against Torres as a witness for the
prosecution.




                                       21
      Throughout Torres’s trial, the defense theorized that Avila was the
shooter and Torres was unaware of Avila’s plans to kill Arroyo. The
prosecution, on the other hand, maintained that Torres was the shooter and
Avila was unaware of Torres’s plans to kill Arroyo. In the alternative, it
urged the jury to convict Torres of murder as an aider and abettor even if it

determined Avila was the shooter.6 Because Avila gave incriminating
testimony as a prosecution witness and the parties disputed his role, if any,
in Arroyo’s murder, the trial court gave a standard jury instruction
concerning accomplice testimony (CALCRIM No. 334).
      The jury instruction given by the trial court, without objection or
modification, read in pertinent part as follows:
            Before you may consider the statement or testimony of
      Jaen Soto AVILA as evidence against the defendant regarding
      the crimes charged in Counts 6, 7, 8, and 9, you must decide
      whether Jaen Soto AVILA was an accomplice to those crimes. A
      person is an accomplice if he is subject to prosecution for the
      identical crime charged against the defendant. Someone is
      subject to prosecution if: [¶] 1. He personally committed the
      crime; [¶] [OR] [¶] 2. He knew of the criminal purpose of the
      person who committed the crime; [¶] AND [¶] 3. He intended
      to, and did in fact, aid, facilitate, promote, encourage, or instigate
      the commission of the crime.

              The burden is on the defendant to prove that it is more
      likely than not that Jaen Soto AVILA was an accomplice.
      [¶] ... [¶]

            If you decide that a witness was not an accomplice, then
      supporting evidence is not required and you should evaluate his
      statement or testimony as you would that of any other witness.


6      During the jury instruction conference, the defense posited that the
jury might reject all these theories and conclude that Torres “went in there
for the drug deal and the drug deal went bad and that’s when he shot and
killed her.”
                                        22
             If you decide that a witness was an accomplice, then you
      may not convict the defendant of the crimes charged in Counts 6,
      7, 8, and 9 based on his statement or testimony alone. You may
      use the statement or testimony of an accomplice to convict the
      defendant only if: [¶] 1. The accomplice’s statement or
      testimony is supported by other evidence that you believe; [¶]
      2. That supporting evidence is independent of the accomplice’s
      statement or testimony[]; [¶] AND [¶] 3. That supporting
      evidence tends to connect the defendant to the commission of the
      crimes….

      Torres challenges the portion of the instruction placing on him the
burden of proving that Avila was an accomplice. He contends the allocation
of the burden of proof impermissibly shifted the prosecution’s burden of
proving each element of the murder charge beyond a reasonable doubt. In
assessing Torres’s claim of instructional error, we apply a de novo standard of

review.7 (People v. Mitchell (2019) 7 Cal.5th 561, 579.)
      The standard jury instruction given by the trial court is modeled after
section 1111, which states in relevant part as follows: “A conviction can not
be had upon the testimony of an accomplice unless it be corroborated by such
other evidence as shall tend to connect the defendant with the commission of
the offense ….” (§ 1111.) An accomplice is “one who is liable to prosecution
for the identical offense charged against the defendant on trial in the cause in


7     Torres’s trial counsel did not object to the accomplice testimony
instruction. “ ‘Generally, a party may not complain on appeal that an
instruction correct in law and responsive to the evidence was too general or
incomplete unless the party has requested appropriate clarifying or
amplifying language.’ ” (People v. Guiuan (1998) 18 Cal.4th 558, 570
(Guiuan) [defendant failed to object and thus forfeited claim that court erred
by giving standard accomplice testimony instruction].) However, we exercise
our discretion to address the merits of Torres’s claim of instructional error,
notwithstanding his failure to object, to forestall a claim of ineffective
assistance of counsel. (People v. Riel (2000) 22 Cal.4th 1153, 1192; People v.
Lua (2017) 10 Cal.App.5th 1004, 1014.)
                                      23
which the testimony of the accomplice is given.” (Ibid.) Thus, an accomplice
encompasses “ ‘[a]ll persons concerned in the commission of a crime, whether
... they directly commit the act constituting the offense, or aid and abet in its
commission ....’ ” (People v. Avila (2006) 38 Cal.4th 491, 564, quoting § 31.)
      The requirement that inculpatory accomplice testimony be corroborated
reflects a legislative determination that such testimony presents reliability
concerns. (People v. Rodriguez (2018) 4 Cal.5th 1123, 1128.) “To the extent
an accomplice testifies on behalf of the prosecution, the testimony is subject
to the taint of an improper motive, i.e., that of promoting his or her own self
interest by inculpating the defendant.” (Guiuan, supra, 18 Cal.4th at p. 568.)
By precluding a conviction based on accomplice testimony alone, the
corroboration rule inures to the benefit of the defendant. (See People v.
Belton (1979) 23 Cal.3d 516, 526; In re Christopher B. (2007) 156 Cal.App.4th
1557, 1561.)
      As noted, Torres contends the instruction erroneously shifted the
prosecution’s burden of proving each element of the offense. We disagree.
“ ‘[T]he Due Process Clause “protects the accused against conviction except
upon proof beyond a reasonable doubt of every fact necessary to constitute
the crime with which he is charged.” ’ ” (People v. Frye (1998) 18 Cal.4th 894,
968 (Frye), disapproved on another point in People v. Doolin (2009) 45 Cal.4th
390, 421, fn. 22.) However, the issue of whether a witness is an accomplice is
generally a collateral issue that need not be established in the direct chain of
proof of the crime. (Frye, at pp. 964–968; People v. Tewksbury (1976) 15
Cal.3d 953, 968 [“The degree of proof by which an accused must establish
that a witness is an accomplice is the same as in other instances wherein he
has the burden of establishing a collateral fact ….”]; see People v. Martinez
(2019) 34 Cal.App.5th 721, 730 (Martinez) [a witness’ status as an accomplice


                                        24
bears on an element of a crime if the crime requires proof of an accomplice].)
Because the issue typically “has no bearing on the prosecution’s proof of any
element of the charged crime, there is no constitutional impediment to
placing on a defendant the burden of proving, by a preponderance of the
evidence, a witnesses’ status as an accomplice.” (Frye, at p. 968; see
Tewksbury, at p. 965.)
      Notwithstanding this general rule, Torres claims the prosecution bore
the burden of proving that Avila was an accomplice because Torres’s main
defense was that Avila was the perpetrator of the crime. According to Torres,
the allocation of the burden of proof, as set forth in the jury instruction,
impermissibly “told jurors that Mr. Torres had to prove by a preponderance of
the evidence that Avila was the killer.” We are not persuaded.
      As an initial matter, Torres is incorrect that the instruction effectively
required him to prove Avila was the killer. The term “accomplice”
encompasses both direct perpetrators of offenses as well as aiders and
abettors. (§§ 31, 1111; People v. Avila, supra, 38 Cal.4th at p. 564.) Thus,
under the instruction given by the trial court, Torres could have established
Avila’s status as an accomplice if he demonstrated, by a preponderance of the
evidence, either that Avila was the direct perpetrator or that he aided and
abetted in the commission of the offense.
      More importantly, the fact that Torres proffered a defense that Avila
was the shooter had no bearing on whether the prosecution was required to
prove Avila’s accomplice status in the direct chain of proof. Because acting
with an accomplice is not an element of the crime of murder, due process did
not require the prosecution to bear the burden of proving that factual issue




                                        25
beyond a reasonable doubt.8 (§ 187 [murder statute]; Martinez, supra, 34
Cal.App.5th at p. 730.)
      Even if the instruction was arguably erroneous, the error would be
harmless under any standard of review. The trial court gave the jury
numerous instructions conveying that the prosecution bore the burden of
proof as to each element of the offense of murder, including CALCRIM Nos.
220 (Reasonable Doubt), 224 (Circumstantial Evidence: Sufficiency of the
Evidence), 355 (Defendant’s Right Not to Testify), 359 (Corpus Delicti:
Independent Evidence of a Charged Crime), 520 (Murder), 521 (First Degree
Murder), and 640 (Verdict Forms).
      The parties reiterated the prosecution’s burden of proof during closing
arguments as well, further minimizing the possibility of prejudice. For
example, the prosecution stated as follows: “It’s the People’s burden on all of
these charges to prove to you the truth of the charges on all the counts ….”
Likewise, the defense informed the jury that “the burden lies entirely on the
prosecution,” “[i]t’s all on the government,” and the burden was “on the
government … to overcome [the] presumption” of innocence. The defense
further urged the jury to “demand that the government prove each and every
element beyond a reasonable doubt.”
      Considering the record as a whole, we conclude the alleged
instructional error was harmless. (Martinez, supra, 34 Cal.App.5th at
pp. 730–731.)


8     Torres argues in passing that the allocation of the burden of proof
interfered with his constitutional rights to a fair trial, to present a defense,
and to argue his case in closing. To the extent these claims are preserved,
they are without merit. Nothing in the instruction precluded Torres from
presenting his defense that Avila was the killer. In fact, Torres questioned
Avila on cross-examination as to whether he shot Arroyo and, during closing
arguments, argued in detail that Avila was the killer.
                                       26
                                       5
                     Fines, Fees, and Penalty Assessments
      The trial court imposed the following fines, fees, and penalty
assessments as part of Torres’s sentence: (1) a restitution fine of $10,000
(Pen. Code, § 1202.4) and a stayed parole revocation restitution fine of
$10,000 (id., § 1202.45); (2) a court operations assessment of $640
(id., § 1465.8); (3) a criminal conviction assessment of $480 (Gov. Code,
§ 70373); (4) a criminal justice administration fee of $154 (Pen. Code,
§ 29550.1); (5) a crime prevention programs fine and penalty assessments
totaling $39 (id., § 1202.5); (6) a drug program fine and penalty assessments
totaling $615 (Health & Saf. Code, § 11372.7); and (7) a crime lab fine and
penalty assessments totaling $205 (id., § 11372.5). The court did not hold a
hearing on Torres’s ability to pay.
      Relying on People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas),
Torres contends the court’s failure to conduct an ability-to-pay hearing before
imposing these fines, fees, and penalty assessments violated his state and
federal due process rights. We reject Torres’s argument for three reasons.
      First, Torres did not object based on his alleged inability to pay, even
though the court imposed the statutory maximum restitution fine of $10,000
and Torres thus had every incentive to assert such an objection. Because
Torres did not make an ability-to-pay objection, he has forfeited his due
process argument. (See, e.g., People v. Smith (2020) 46 Cal.App.5th 375,
395–396; People v. Keene (2019) 43 Cal.App.5th 861, 863–864; People v.
Gutierrez (2019) 35 Cal.App.5th 1027, 1033.)
      Second, our court has declined to adopt the Dueñas court’s due process
analysis. Instead, we have concluded that due process does not “ ‘bar[] the
imposition of … assessments and [a] ... restitution fine’ even as to a


                                       27
defendant who is unable to pay.” (People v. Cota (2020) 45 Cal.App.5th 786,
795; see People v. Allen (2019) 41 Cal.App.5th 312, 326 [“[W]e would adopt
the reasoning of the numerous courts that have rejected Dueñas’s due process

analysis.”].)9 For the reasons set forth in our prior decisions, we reject

Torres’s due process argument on the merits.10
      Third, even if the trial court erred, any error was harmless because
Torres “will have the ability to earn prison wages over a sustained period.”
(People v. Johnson (2019) 35 Cal.App.5th 134, 139 (Johnson).) “Prison wages
range from $12 to $56 per month, depending on the prisoner’s skill level.”
(Aviles, supra, 39 Cal.App.5th at p. 1076, citing Cal. Code Regs., tit. 15,
§ 3041.2 and Cal. Dept. of Corrections & Rehabilitation, Adult Institutions
Operations Manual (2019), art. 12 (Inmate Pay), §§ 51120.1, 51120.6,
pp. 354–356.) “The state may garnish between 20 and 50 percent of those
wages to pay the section 1202.4, subdivision (b) restitution fine. (Ibid., citing
§ 2085.5, subds. (a), (c).)
      The fines, fees, and penalty assessments imposed in this case are not
insubstantial. Nonetheless, Torres was just 23 years old at the time of


9     See also People v. Petri (2020) 45 Cal.App.5th 82, 92 [rejecting
“defendant’s reliance on Dueñas to support his contention that due process
required an ability-to-pay finding”]; People v. Adams (2020) 44 Cal.App.5th
828, 832 [“Dueñas was wrongly decided”]; People v. Hicks (2019) 40
Cal.App.5th 320, 329, review granted Nov. 26, 2019, S258946 [the issue of
whether to require defendants, “many of whom are people of little or no
means, to pay assessments that help defray the costs of operating the court
system and restitution fines” is “a question to which, in our view, the federal
and California Constitutions do not speak and thus have left to our
Legislature”]; People v. Aviles (2019) 39 Cal.App.5th 1055, 1067, 1068–1069
(Aviles) [“We find that Dueñas was wrongly decided ….”].)

10    Torres has disavowed any argument that the fines, fees, and penalty
assessments violate the Eighth Amendment to the federal constitution.
                                       28
sentencing. As noted in the probation report and by the defense during the
sentencing hearing, Torres is physically and mentally healthy, is employable,
has an employment history, has close ties with his family, and denies having
any debt. Further, as a practical matter, our affirmance of the judgment
means Torres will remain incarcerated for the remainder of his natural life.
“While it may take [Torres] considerable time to pay the amounts imposed
against [him], it is clear [he] can make payments from either prison wages or
monetary gifts from family and friends during [his] lengthy prison
sentence[].” (People v. Lowery (2020) 43 Cal.App.5th 1046, 1060–1061; see
Johnson, supra, 35 Cal.App.5th at p. 139.)
                                     IV
                               DISPOSITION
      The judgment is affirmed.




                                                          McCONNELL, P. J.

I CONCUR:




O’ROURKE, J.




                                      29
Dato, J., Concurring.
      I concur in all aspects of the majority opinion save the discussion
regarding the defendant’s inability to pay the imposed fines, fees and
assessments. (See generally People v. Dueñas (2019) 30 Cal.App.5th 1157.)
As to that issue, I agree with the majority that Torres’s argument is forfeited
based on this court’s reasoning in People v. Gutierrez (2019) 35 Cal.App.5th
1027, 1033. (Maj. opn. at p. 27.) But for the reasons expressed in my
concurring and dissenting opinion in People v. Cota (2020) 45 Cal.App.5th
786, I do not subscribe to the majority’s wholesale rejection of Dueñas in

other contexts.1 (Cota, at pp. 800–801.)




                                                                         DATO, J.




1     The relevance of a criminal defendant’s inability to pay assessed fines
and fees is currently pending before the California Supreme Court in People
v. Kopp (2019) 38 Cal.App.5th 47, 96, review granted November 13, 2019,
S257844. Kopp, another inability-to-pay decision by a different panel of this
court, agreed with portions of Dueñas and disagreed with others.